DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OTA TSUYOSHI et al. (JP 2009043966 A).

Regarding independent claim 1, OTA TSUYOSHI et al. teach “An integrated circuit system (fig. 12) comprising:
a split gate super junction cell including:
a highly doped substrate (11) including a first polarity (N+);
an epitaxial layer (12) including the first polarity (N) grown on the highly doped substrate (11);
a stripe gate trench (17) in the epitaxial layer (12);
a stripe gate poly layer (19) in the stripe gate trench (17);
a body implant (13), including a second polarity (P), adjacent to the stripe gate trench (17) opposite the stripe gate poly layer (19);
a conductive column (33), including the second polarity (P+), in the center of the body implant (13) and extending greater than or equal to twice the depth of the stripe gate trench (17) into the epitaxial layer (12); and
a stripe source contact implant (24), including the second polarity (P+), implanted within the body implant (13) and below a silicon surface of the body implant (13) separate from a source layer (14) formed above the silicon surface”.

Regarding claim 4, OTA TSUYOSHI et al. further teach, “The integrated circuit system as claimed in claim 1 wherein the stripe source contact implant (24) in the body implant (13) and centered over the conductive column (33) in an active region”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (US 20190206988 A1) in view of Yilmaz et al. (US 20200303507 A1).

Regarding independent claim 1, Padmanabhan et al. teach, “An integrated circuit system (fig. 1; ¶¶ 0016-0019) comprising:
a split gate super junction cell including: 
a highly doped substrate (102) including a first polarity (n-type); 
an epitaxial layer (104) including the first polarity (n-type) grown on the highly doped substrate (102); 
a stripe gate trench (110) in the epitaxial layer (104); 
a stripe gate .. layer (112a) in the stripe gate trench (110); 
a body implant (106), including a second polarity (p-type), adjacent to the stripe gate trench (110) opposite the stripe gate .. layer (112a); and 
a conductive column (120), including the second polarity (p type), in the center of the body implant (106) and extending greater than or equal to twice the depth of the stripe gate trench (110) into the epitaxial layer (104)”. 

But Padmanabhan et al. are silent upon the provision of wherein the stripe gate layer is a ploy layer and 
a stripe source contact implant, including the second polarity, implanted within the body implant and below a silicon surface of the body implant separate from a source layer formed above the silicon surface.
However, Yilmaz et al. teach a similar transistor (fig. 2A-2B), wherein the gate 26 is a poly layer and
a stripe source contact implant (15), including the second polarity (p+), implanted within the body implant (14) and below a silicon surface of the body implant (15) separate from a source layer (17) formed above the silicon surface.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to substitute the gate material of Padmanabhan et al. with the specified poly silicon material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Padmanabhan et al. and Yilmaz et al. to use source contact according to the teachings of Yilmaz et al. with a general motivation to connect the transistor with other elements/transistors in the network. 

Regarding claim 2, Padmanabhan et al. and Yilmaz et al. further teach, “The integrated circuit system as claimed in claim 1 wherein the stripe gate trench (110, Padmanabhan et al.), in the epitaxial layer (104), includes a liner oxide layer (114) on an interior of the stripe gate trench (110)”. 

Regarding claim 3, Padmanabhan et al. and Yilmaz et al. further teach, “The integrated circuit system as claimed in claim 1 further comprising a stripe split gate structure by a split poly layer (18, fig. 2A-2B of Yilmaz et al.) in the stripe gate trench with the stripe gate poly layer (26) above the split poly layer (18)”.

Regarding claim 5, Padmanabhan et al. and Yilmaz et al. further teach, “The integrated circuit system as claimed in claim 1 further comprising an oxide cover (114, fig. 1 of Padmanabhan et al.) on the stripe gate poly layer (112a) and above the body implant (106)”.

Regarding claim 7, Padmanabhan et al. and Yilmaz et al. teach all the limitations described in claim 1. Padmanabhan et al. further teach in fig. 1, that the conductive column 120 having a width and a depth in the drift layer 104. 
While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 8, Padmanabhan et al. and Yilmaz et al. further teach, “The integrated circuit system as claimed in claim 1 wherein the conductive column (120, fig. 1 of Padmanabhan et al.) is in a column trench and filled by a column epitaxial layer including the second polarity (p-type)”. 




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. and Yilmaz et al.  as applied to claim 1 as above, and further in view of Girdhar et al. (US 7465986 B2) of record.

Regarding claim 6, Padmanabhan et al. and Yilmaz et al. teach all the limitations described in claim 1.
But Padmanabhan et al. and Yilmaz et al. are silent upon the provision of wherein the stripe gate trench includes a depth of 1.0 µm and a width of 0.45 µm +/- 0.2 µm.
However, Girdhar et al. teach a similar device, wherein the stripe gate trench 322 includes a depth of 1.3 µm and a width of 0.3 µm (fig. 3A, column 14, lines 35 and column 20, lines 46).
Given the teaching of the references, it would have been obvious to determine the optimum depth and width. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. and Yilmaz et al.  as applied to claim 1 as above, and further in view of Burke et al. (US 8648412 B1) of record.

Regarding claim 9, Padmanabhan et al. and Yilmaz et al. teach all the limitations described in claim 1.
Padmanabhan et al. and Yilmaz et al. further teach a source metal 54 on an oxide cover 28 and through an etched ditch 168 in the oxide cover, wherein the etched ditch, with P-dopants (fig. 2A-2B, Yilmaz et al.).
But Padmanabhan et al. and Yilmaz et al. are silent upon the provision of wherein the etched ditch, with implanted BF2, at a concentration of 1 e15/cm3.
However, Burke et al. teach a similar device in fig. 4, wherein the body contact regions 44 is doped with boron difluoride with a concentration of 1014 atoms/cm3 – 5x1015 atoms/cm3 (column 4, lines 40-60)
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to substitute the P-dopants of Padmanabhan et al. and Yilmaz et al. with ‘BF2’, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 
The limitation, “a 900°C furnace process or a rapid thermal anneal (RTA), for forming a source and body contact” is directed towards the process of making source and body contact. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, the instant claim language only requires a source and body contact, which does not distinguish the invention from Yilmaz et al., who teach the structure as claimed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. and Yilmaz et al.  as applied to claim 1 as above, and further in view of Su et al. (US 20180358433 A1) of record.

Regarding claim 10, Padmanabhan et al. and Yilmaz et al. teach all the limitations described in claim 1.
But Padmanabhan et al. and Yilmaz et al. are silent upon the provision of “An integrated circuit system as claimed in claim 1 further comprising an active region and a termination region, wherein the termination region includes an isolation space with a floating trench surrounding the active region”.
However, Su et al. teach a similar integrated circuit system as claimed in claim 1 further comprising an active region (602) and a termination region (604), wherein the termination region (604) includes an isolation space with a floating trench (630a) surrounding the active region (602).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Padmanabhan et al., Yilmaz et al. and Su et al. to include the instant integrated system in a device having an active region and a termination region with floating column according to the teachings of Su et al. with a motivation of achieving a superjunction device with low on resistance, robust load switch performance etc. See Su et al., ¶ 0021. 


Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817